EXHIBIT 10.19



January 27, 2014




Mr. Scott Cooley
4427 Harvey Ave.
Western Springs, IL 60558




Re:    Treatment of Outstanding Stock Incentive Awards


Dear Scott:


The purpose of this letter is to document your agreement with Morningstar, Inc.
(“Morningstar”) with respect to the treatment of your stock options and
restricted stock units outstanding under Morningstar’s 2004 Stock Incentive Plan
and 2011 Stock Incentive Plan when Morningstar approved your leave of absence
that commenced on November 16, 2013.


During the period of your approved leave of absence, you will retain the
following stock incentive awards (the “Retained Awards”), as follows:


•
Your non-statutory stock option, granted on May 15, 2011, to purchase 8,000
shares of Morningstar common stock, will remain outstanding and continue to vest
during your approved leave of absence.



•
Your restricted stock unit award, granted on May 15, 2011, with respect to 3,317
restricted stock units, together with all dividend equivalents units accruing
with respect to such award, will remain outstanding and continue to vest during
your approved leave of absence.



Upon the commencement of your leave of absence, and as a condition to
Morningstar’s approval of your leave of absence, you forfeited the following
stock incentive awards (the “Forfeited Awards”), as follows:


•
Your restricted stock unit award, granted on May 15, 2010, with respect to 5,748
restricted stock units, was terminated as of November 16, 2013, resulting in the
forfeiture on such date of 1,437 unvested restricted stock units and 24.9392
unvested dividend equivalent units accruing under such award.



•
Your restricted stock unit award, granted on May 15, 2012, with respect to 6,855
restricted stock units, was terminated as of November 16, 2013, resulting in the
forfeiture on such date of 5,142 unvested restricted stock units and 53.7262
unvested dividend equivalent units accruing under such award.





Please sign below to acknowledge your consent to the treatment of your stock
incentive awards as described above.


In consideration for Morningstar’s approval of your leave of absence, and the
continued vesting of certain equity awards as described above, you knowingly and
voluntarily release and forever discharge Morningstar and any of its present or
future parents, subsidiaries or related entities and each of their respective
successors and assigns, affiliates, and the current and former directors,
officers, managers, members, shareholders, employees, and agents of each of them
(any and all of which are referred to herein as the “Releasees”) of and from all
debts, actions, causes of action, suits, accounts, covenants, contracts,
agreements, damages, and any and all claims, counter-claims, cross-claims,
demands, and liabilities whatsoever in law and in equity of every name and
nature, known or unknown, that you have, claim to have ever had, or ever claimed
to have had against any of the Releasees in connection with the Forfeited
Awards, as described herein.


BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS LETTER AGREEMENT
THOROUGHLY, UNDERSTAND ITS TERMS, AND HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.
YOU UNDERSTAND THAT THIS LETTER AGREEMENT IS A LEGAL DOCUMENT.


Please return this executed letter to Paul Reiman as soon as possible, but in
any event no later than February 7, 2014. If you have any questions, please do
not hesitate to contact Paul Reiman at 312-696-6160.




Sincerely,


MORNINGSTAR, INC.




By:     /s/ Joe Mansueto
Joe Mansueto




AGREED




/s/ Scott Cooley
Scott Cooley




Date: 2/3/2014
 





